Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 18, 2021 is acknowledged.  Claims 1, 3 and 5-8 are amended. Now, Claims 1-20 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210116) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210116) is/are removed.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Lichtenhan (WO 01 10871)
Lichtenhan discloses a silsesquioxane 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. (page 26, lines 6-12) However, Lichtenhan does not teach or fairly suggest the presently claimed a) (R2)3SiO1/2 unit in Formula (I); and b) Component (B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


klp
February 22, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765